Exhibit 99.2 Delta Mills, Inc., et. al. Debtors’ Hypothetical Liquidation Analysis Recovery Analysis Case No. 06-11144, 06-11146, 06-11147 ($ in 000's) Lower Value Higher Value Proceeds from Liquidation: Beginning Cash (as of 6/4/07) 6,154 $ 6,154 $ Net Cash (Consumed)/Generated During Remaining Wind Down Period (excluding Pro. Fees) (1,875) * 88 Net Proceeds from the Sale of PP&E, Net of Contingencies 8,006 8,923 Total Cash 12,285 15,165 Executive Settlement Funds Returned to the Estate 200 - Bankruptcy Avoidance Actions Unknown Unknown Total Assets/Net Estimated Cash Available For Distribution 12,485 $ 15,165 $ Distribution Analysis Summary: Lower Value Higher Value Total Assets/Net Estimated Cash Available For Distribution 12,485 $ $ 15,165 Less Administrative Claims/Expenses: Professional Fees (excluding retainers and fees paid to date) 4,312 3,262 Senior Note Trustee Fee dministrative Claims 967 959 Total Administrative Claims/Expenses 5,378 4,320 Estimated Percentage Recovery For Administrative Claims/Expenses 100% 100% Net Estimated Proceeds Available To Priority/Unsecured Claims 7,107 10,844 Less Priority Claims: Delta Potential Personal Property Tax Claim ax Liability ther Priority Claims 1,otal Priority Claims 1,stimated Percentage Recovery For Priority Claims 100% 100% Net Estimated Proceeds Available To General Unsecured Claims 5,548 10,215 Less General Unsecured Claims: Pre-Petition Accounts Payable 1,917 1,917 Senior Notes, Interest and Related Expense Claim 32,796 32,796 General Unsecured Employee Claims 1,023 1,023 Miscellaneous Contract Rejection Damage Claims orkers Compensation and Second Injury Fund claims 1,ontingent Claims Estimate 1,553 1,553 Total General Unsecured Claims 39,063 $ 37,923 $ Estimated Percentage Recovery For Unsecured Claims 14.2% 26.9% Estimated General Unsecured Claim Deficiency (33,515) (27,708) * Net of Uncollectible Accounts Receivable of $1.4mm, $271k Uncollected vendor deposits and Other Miscellaneous Expenses of $300k Recovery Value Assumptions are an integral part of this analysis and must be read in conjunction with this analysis Subject to Revision 1 of 17 Delta Mills, et al Debtors’ Hypothetical Liquidation Analysis Summary of Critical Assumptions I. Introduction The Hypothetical Chapter 11 Liquidation Analysis and accompanying footnotes (the “Analysis”) have been prepared by Management for inclusion with the Disclosure Statement Regarding the Joint Plan of Liquidation (the “Plan”) Proposed by the Boards of Directors and Management of Delta Mills, et al. The Analysis will be attached to the Disclosure Statement as Exhibit B. The Analysis has been prepared on a consolidated basis and, consistent with the proposed Plan, intercompany claims have been eliminated. The Analysis has not been examined or reviewed by independent accountants. The Analysis is limited to the sole use of parties considering voting for acceptance or rejection of the Plan and is not to be used for any other purposes whatsoever. New information and outcomes of events are constantly changing. Although Management does not intend to update this Analysis, Management reserves the right to change or update this Analysis as new information becomes available if deemed warranted. These changes could be material. The Analysis was prepared based on assumed treatment of various issues that are subject to considerable uncertainty, including but not limited to, the sales price of the Pamplico facility; the realization on a large unpaid account receivable which is due from a certain foreign customer, which Management believes has not made payment due to financial considerations; the outcome of settlement negotiations with certain claimholders including, but not limited to, GMAC; the eventual total cost to the estate of professional fees; the ultimate amount of post-confirmation expenses incurred in administering the wind-down; collection of remaining accounts receivable; and the treatment of claims for workers compensation and several other significant claimants. The eventual outcome of these issues is uncertain and could be different than the assumed treatment in the Analysis and such differences could be material. Each of these issues are covered further later in the footnotes. Additionally, the Analysis was prepared based on an assumed treatment of various issues by the US Bankruptcy Court (the “Court”), including but not limited to the following: • Reclamation rights of certain vendors •
